  Case: 4:20-cv-01473-HEA Doc. #: 21 Filed: 12/11/20 Page: 1 of 8 PageID #: 429




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI

 BUSEY BANK,                                        )
                                                    )
                                 Plaintiff,         )
                                                    )
 v.                                                 )
                                                    )    Case No.: 4:20-cv-01473-HEA
 BENJA INCORPORATED,                                )
                                                    )
 and                                                )
                                                    )
 ANDREW J. CHAPIN,                                  )
                                                    )
                                 Defendants.        )
                                                    )

                             PLAINTIFF BUSEY BANK’S
                       OPPOSITION TO DEFENDANT ANDREW J.
                      CHAPIN’S MOTION TO STAY PROCEEDINGS
                    AND MEMORANDUM IN OPPOSITION TO MOTION

         COMES NOW Plaintiff Busey Bank (“Plaintiff” or the “Bank”), by and through its

undersigned counsel, and for its opposition (this “Opposition”) to Defendant Andrew J. Chapin’s

Motion to Stay Proceedings [Dkt. No. 19; Filed: 12/3/20] (the “Motion”) and the accompanying

Memorandum in Support [Dkt. No. 20; Filed: 12/3/20] (the “Memorandum”), respectfully states

as follows:

                             OPPOSITION TO MOTION TO STAY

         Plaintiff opposes the Motion filed by Andrew J. Chapin (“Chapin”) for at least two

reasons:

         1. A blanket invocation of the Fifth Amendment to stay these proceedings in their entirety

              is inappropriate and unsupported by applicable law; and

         2. The relevant factors do not weigh in favor of staying these proceedings.

The following is a discussion of each.



75727496.3
  Case: 4:20-cv-01473-HEA Doc. #: 21 Filed: 12/11/20 Page: 2 of 8 PageID #: 430




                                     PROCEDURAL HISTORY

         1.       On October 9, 2020, the Bank filed a Verified Petition (the “Petition”) against

Defendants Benja Incorporated (“Benja”) and Chapin in the Circuit Court of St. Louis County,

Missouri (the “State Court”), Case No. 20SL-CC05024, seeking, among other things, the

appointment of a general receiver for Benja and the Collateral1 identified in the Petition.

         2.       Along with the Petition, the Bank filed a Verified Expedited Motion for

Appointment of General Receiver with respect to Benja (the “Motion for Receiver”), along with

supporting affidavits, including the Affidavit of Joe Alouf (the “Alouf Affidavit”).

         3.       As set forth in the Alouf Affidavit, Chapin, both individually and on behalf of

Benja, committed substantial fraud against the Bank, other lenders, and investors.

         4.       On October 13, 2020, Defendants filed their Notice of Removal, removing this case

from the State Court to this Court [Dkt. No. 1; Filed 10/13/2020] (the “Removal”).

         5.       On October 15, 2020, Benja filed a voluntary petition for relief under chapter 11 of

title 11 of the United States Code in the United States Bankruptcy Court for the Northern District

of California, as Case No. 20-30819 (the “Bankruptcy Case”). That same day, Benja filed its

Suggestions of Bankruptcy and Notice of Automatic Stay in this Court. [Dkt. No. 11; Filed:

10/15/20.]

         6.       The filing of the Bankruptcy Case stayed Plaintiff’s Motion for Receiver as to

Benja. However, Defendant Chapin is not a debtor in the Bankruptcy Case, and the automatic stay

does not apply to him.

         7.       On November 23, 2020, the United States of America filed a Criminal Complaint




         1
             Capitalized terms herein shall have the same meaning as ascribed to them in Plaintiff’s
Petition.

                                                   2
75727496.3
  Case: 4:20-cv-01473-HEA Doc. #: 21 Filed: 12/11/20 Page: 3 of 8 PageID #: 431




against Chapin in the United States District Court for the Northern District of California. [See

Motion, ¶ 3.]

         8.     Additionally, on November 23, 2020, the Securities and Exchange Commission

filed a Complaint against Defendants Chapin and Benja in the United States District Court for the

Northern District of California.

         9.     On December 3, 2020, Defendant Chapin filed the Motion and Memorandum,

seeking to stay this case in its entirety pending final resolution of the aforementioned criminal

proceedings, arguing that the instant case is so interrelated with the criminal case that he cannot

adequately protect himself in this civil case by selectively invoking his privilege against self-

incrimination afforded by the Fifth Amendment to the United States Constitution (the “Fifth

Amendment”), and that this civil case and the criminal case overlap so much that the effective

defense of both is impossible.

                                          DISCUSSION

         For the following reasons, the Motion should now be denied.

A.       A Blanket Invocation of the Fifth Amendment to Stay these Proceedings In Their
         Entirety is Inappropriate

         In the seminal case of Anglada v. Sprague, 822 F.2d 1035 (11th Cir. 1987), the court held

that guarantors of a note, who faced criminal charges of mortgage fraud and grand theft, could not

simply assert a blanket refusal to answer all questions in a pending civil action in order to protect

the privilege against self-incrimination under the Fifth Amendment of the United States

Constitution, but rather, were required to claim that privilege with specificity with respect to

particular questions. The court explained that, “[a] defendant’s ‘blanket’ refusal to answer all

questions is unacceptable since it forces the reviewing court to speculate as to which questions

would tend to incriminate.” Id. at 1037. The court noted that in a case where the defendant is


                                                 3
75727496.3
  Case: 4:20-cv-01473-HEA Doc. #: 21 Filed: 12/11/20 Page: 4 of 8 PageID #: 432




wholly refusing to participate in trial while asserting a blanket Fifth Amendment privilege, as

opposed to invoking the privilege only with respect to specific questions, the defendant has various

other remedies, such as filing a motion for a protective order, requesting an in camera review and

ruling on certain issues, having a closed hearing with a closed record, or presenting evidence

through others than himself. Id.

         Here, although there may be some allegations of Chapin’s fraudulent conduct in the instant

civil case that overlap with the relevant conduct in the pending criminal cases, those allegations

only pertain to the Motion for Receiver based on the exigent circumstances of the case. Those

circumstances consisted of Chapin intentionally deleting incriminating emails, altering banking

and financial statements, impersonating attorneys and others with fake email addresses, and

making improper distributions to fraudulent payees using the Bank’s collateral. The immediate

appointment of a receiver was necessary to stop Chapin’s ongoing fraud on behalf of Benja to the

detriment of the Bank, other lenders and investors, and to preserve the Benja emails and other

documents, and otherwise, and to preserve any funds of Benja that served as the Bank’s collateral.

The Motion for Receiver is now stayed by the filing of the Bankruptcy Case, and is not at issue in

this civil case.

         However, the Bank asserted two other causes of action in its Petition against Benja and

Chapin – (i) breach of a promissory note and accompanying loan documents against Benja, and

(ii) breach of a commercial guaranty against Chapin. These causes of action require that the Bank

prove a set of fairly straightforward elements, none of which include fraud or any of the conduct

that overlaps with the criminal case. The claim against Benja on its promissory note is stayed by

the Bankruptcy Case, leaving only the claim against Chapin on his guaranty. (If the claim against

Benja were not stayed, a prima facie case would be made in Missouri when the Bank produces the



                                                 4
75727496.3
  Case: 4:20-cv-01473-HEA Doc. #: 21 Filed: 12/11/20 Page: 5 of 8 PageID #: 433




promissory note admittedly signed by the defendant and shows the balance due). Commerce Bank

of Joplin v. Schallenberger, 766 S.W.2d 764, 768 (Mo. App. 1989). See also, RSMo. §400.3-

308(b). Accordingly, to establish a prima facie case on a guaranty, a plaintiff must show that: (1)

the defendant executed the guaranty; (2) the defendant unconditionally delivered the guaranty to

the plaintiff; (3) the plaintiff relied on the guaranty in extension of credit; and (4) there is currently

due and owing a sum of money by the defendant to the plaintiff that the guaranty purports to cover.

Pulaski Bank v. Nantucket Partners, L.C., et al., 428 S.W.3d 729 (Mo. Ct. App. 2014), citing, ITT

Commercial Fin. Corp. v. Mid-America Marine Supply Corp., 854 S.W.2d 371, 382 (Mo. banc

1993). All the Bank needs to show to establish its claim against Chapin is that he executed the

guaranty at issue and delivered it to the Bank which relied on it in extending credit, and there is

currently due and owing a sum of money that the guaranty purports to cover.

         The stay of this civil case in its entirety is unwarranted and inappropriate, given that Chapin

may selectively invoke his Fifth Amendment privilege while simultaneously allowing the Bank to

proceed to judgment on its causes of action. See U.S. v. White, 589 F.2d 1283 (5th Cir. 1979)

(Requiring a defendant to go to trial in a civil case while criminal charges arising out of same

conduct were pending did not unconstitutionally force the defendant to choose between preserving

his Fifth Amendment privilege and losing the civil suit, where there was no indication that

invocation of Fifth Amendment would have necessarily resulted in an adverse civil judgment).

B.       The Relevant Factors Do Not Weigh In Favor of Staying These Proceedings

         “The decision whether or not to stay civil litigation in deference to parallel criminal

proceedings is discretionary, requiring the Court to balance the nature and substantiality of the

injustices claimed on either side.” White v. Feaman, 2018 WL 5831261, at *2 (E.D. Mo. 2018).

         Although the Eighth Circuit has not specified a set of factors to analyze whether a
         stay is necessary in light of parallel criminal proceedings, district courts have


                                                    5
75727496.3
  Case: 4:20-cv-01473-HEA Doc. #: 21 Filed: 12/11/20 Page: 6 of 8 PageID #: 434




         generally considered the following factors, adopted by the Ninth Circuit: (1) the
         interest of the plaintiffs in proceeding expeditiously with this litigation or any
         particular aspect of it and the potential prejudice to plaintiffs of a delay; (2) the
         burden which any particular aspect of the proceedings may impose on defendants;
         (3) the convenience of the court in the management of its cases and the efficient
         use of judicial resources; (4) the interests of persons not parties to the civil
         litigation; and (5) the interest of the public in the pending civil and criminal
         litigation.

Id.

         Upon careful consideration of these factors, they weigh in favor of allowing this case to

proceed and not granting a stay of these proceedings in their entirety. First, the Bank has a

legitimate interest in the expeditious resolution of its claim against Chapin, and should not be

forced to sit indefinitely idle. Second, the burden on Chapin if this case is not stayed is entirely

absent. Chapin’s default on his guaranty of the loan is completely separate from the elaborate

Ponzi scheme he implemented, which precipitated the criminal cases. Proceeding with this case

will not force Chapin to choose between defending himself in the criminal cases or this civil case.

         Third, the Court has a strong interest in keeping the litigation moving toward conclusion

without unnecessary delay. Despite the speedy trial rights applicable to criminal proceedings,

“such proceedings are sometimes anything but.” Ruszczyk v. Noor, Case No. 18-cv-2086

(PAM/TNL) (D. Minn. Oct. 2, 2018). Criminal proceedings often involve continuances and

appeals, and could result in mistrials or hung juries. Thus, a stay in this case until the conclusion

of Chapin’s criminal cases would have no defined end point. Additionally, as noted by some

courts, the possibilities of substantial delay “given the unpredictable nature of criminal

proceedings ... could potentially result in Plaintiff's inability to discover evidence material to h[is]

claims” should a stay be entered. Doe v. St. Clair Cty., 2018 WL 3475459, at *2 (S.D. Ill. 2018).

         Fourth, no interests of persons not parties to this civil litigation will be affected if this case

is not stayed. Chapin fails to identify any such non-parties who will be affected if this case isn’t


                                                     6
75727496.3
  Case: 4:20-cv-01473-HEA Doc. #: 21 Filed: 12/11/20 Page: 7 of 8 PageID #: 435




stayed, and he even admits that “(t)here are no non-parties that have any legitimate, particularized

interest in the outcome of this litigation.” [See Memorandum, p. 6.]         The entry of a judgment

against Chapin on his guaranty will simply not affect third parties. Finally, and similarly, the

interest of the public in this civil action and the criminal cases will also not be affected if this case

is not stayed. Chapin again fails to identify any interest of the public that will be affected, and he

admits that “all non-parties are similarly situated with the public.” [See Memorandum, p. 6.] Thus,

the entry of a judgment against Chapin on his guaranty will similarly not affect the interest of the

public.

          WHEREFORE, Plaintiff respectfully requests that this Court enter an Order denying

Chapin’s Motion, allowing this case to proceed as to Chapin, and granting such other and further

relief as the Court deems just and proper.

                                        POLSINELLI PC


                                        By: /s/ Michael A. Campbell
                                            MICHAEL A. CAMPBELL (#35392)
                                            mcampbell@polsinelli.com
                                            NICHOLAS A. GRIEBEL (#69104)
                                            ngriebel@polsinelli.com
                                            100 South Fourth Street, Suite 1000
                                            St. Louis, Missouri 63102
                                            (314) 889-8000

                                             JERRY L. SWITZER, JR. (pro hac vice)
                                             jswitzer@polsinelli.com
                                             150 North Riverside Plaza, Suite 3000
                                             Chicago, Illinois 60606
                                             (312) 873-3626

                                        ATTORNEYS FOR PLAINTIFF
                                        BUSEY BANK




                                                   7
75727496.3
  Case: 4:20-cv-01473-HEA Doc. #: 21 Filed: 12/11/20 Page: 8 of 8 PageID #: 436




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
pleading was served by electronic filing in the CM/ECF system of the United States District Court
for the Eastern District of Missouri this 11th day of December, 2020 to all parties requesting
service.


                                            /s/ Michael A. Campbell




                                               8
75727496.3
